DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, no English language translation of the priority document has been received in this application.

Amendment
This office action is responsive to the amendment filed on June 28, 2022.  As directed by the amendment: claim 1 has been amended, claims 2-9 have been canceled, and new claims 10-11 have been added.  Thus, claims 1, 10, and 11 are presently pending in the application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Specifically, no copy of the NPL “Real time auto feedback system for chest compressions using an infrared camera” referenced in Page 1 lines 21-22 has been received in the application.

Drawings
The drawings are objected to because of the unlabeled rectangular box(es) shown in Figure(s) 3.  The drawings should be provided with suitable descriptive legends.  See PCT Rule 11.13(e).
The drawings are objected to because Fig(s). 1, 4, and 5 is/are not executed in durable, black, sufficiently dense and dark, uniformly thick and well-defined, lines and strokes without colorings such that a photographic reproduction with a linear reduction in size to two-thirds would enable all details to be distinguished without difficulty, as required by PCT Rule 11.13(a) and (c).
The drawings are objected to because Figs. 2, 4, and 5 contain new matter.  Specifically, Fig. 2, 4, and 5 illustrates new views of the disclosed invention which were not present in the originally filed application (for example, the shape and form of the stand holding the device 1 in Fig. 2).
Corrected drawing sheets in compliance with PCT Rule 11.13 are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to PCT Rule 11.13. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 3 reads “resuscitation, which” but is suggested to read --resuscitation, and which-- for grammatical correctness.  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 includes “outlining” marks (e.g. “a) an infrared” in line 3), which is inappropriate for the claims.
Claim 1 line 6 reads “wherein said infrared sensor” but is suggested to read --wherein said at least one infrared sensor-- for claim term consistency throughout.  The Examiner notes that this objection is present throughout the claims and requests Applicant’s assistance in correcting the deficiency.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are “logic means that analyze the information” in claim 1 line 18 and the “remote connection means is configured to send the information” in claim 10 lines 2-3.  Because this claim limitation is being interpreted under 35 U.S.C. § 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Namely, the “logical means” is being interpreted according to the description on Page 5 lines 1-5 of the instant application, and the “remote connection means” is being interpreted in accordance with Page 4 lines 15-16 of the instant application.
If Applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g. by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claim function so as to avoid it being interpreted under 35 U.S.C. § 112(f).	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 11 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, line 7 recites the limitation “wherein said infrared sensor is configured to project an infrared beam,” which renders the claim unclear.  It is unclear how an infrared sensor emits infrared light.  For purposes of examination, the claim will be interpreted as the infrared LED emitting the infrared beam.
Regarding claim 1, line 19 recites the limitation “they count the time,” which renders the claim unclear.  It is unclear to what structure the term “they” refers.  For the purposes of examination, the claim will be interpreted as referring to the logic means.
Regarding claim 1, line 20 recites the limitation “the initial distance,” which lacks antecedent basis in the claim.
Regarding claim 10, line 2 recites the limitation “the support,” which lacks antecedent basis in the claim.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10, and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2011/0040217 to Centen (herein Centen) in view of US Pat. 4,346,988 to Kimura et al (herein Kimura), US Pat. Pub. 2017/0086755 to De Haan (herein Haan), and US Pat. Pub. 2015/0094597 to Mestha et al (herein Mestha), collectively.
Regarding claim 1, Centen discloses a device for assessing and providing quality feedback on thoracic 2compressions during cardiopulmonary resuscitation (optical techniques for the measurement of chest compression depth, abstract, Fig. 1), comprising: an infrared LED (“an illuminating source 2 such as an infrared light emitting diode [LED],” Para. 49); at least one infrared sensor (sensor 1 which detects the light from infrared LED 2, Para. 49, Fig. 2 [shown as transmitter 4 in the figure]) coupled to a supporting member directly above a chest of a patient (sensor 1 is incorporated into support stand 14 over the chest of the patient, Para. 52, Fig. 7), wherein said infrared sensor is pointing directly to the patient's chest (the sensor 1 points down at the chest of the patient when mounted in stand 14, Fig. 7, see also Para. 76), and wherein said infrared LED is configured to project an infrared beam on a hand of a person performing chest compressions (the infrared LED 2 projects infrared light downwards onto the chest of the victim and onto a rescuer’s hands when placed on the chest to perform compressions, Para. 50, Figs. 2 and 4), and wherein said infrared sensor estimates the depth and frequency of chest compressions (data from sensor 1 is used to generate a compression gradient of the patient’s body, Para. 50, from the “gradient information can be used to accurately determine the depth of the compression,” Para. 50, data from sensor 1 is also used to calculate a compression rate, Para. 48); wherein the infrared sensor comprises one or more LEDs configured to verify the position of the infrared sensor by illuminating the point of measurement (sensor 1 is associated with a plurality of illumination sources 2, which may include visible light LEDs which project light onto the chest of the patient, the light assisting a rescuer in identifying if the sensor 1 is positioned correctly, Para. 49, Fig. 1); a microprocessor coupled to said infrared sensor (device includes circuitry to process data, Para. 59), wherein said microprocessor is configured to house a logic means (the circuitry includes means to analyze and compute values based on acquired data, Para. 59) and an A/D converter which receives an analog voltage signal generated by the infrared sensor and transforms it into a digital signal (the circuitry includes a converter to change an analog voltage signal from sensor 1 to a digital voltage signal, Para. 46); logic means that analyze the information captured by the sensor and determine the quality of chest compressions (“the system including the sensor 1 makes a determination of the quality of a compression by analyzing the generated gradient,” Para. 50); and the logic means counts the time it takes for a compression to return to the initial distance and obtain the results through a series of mathematical means (“the generation of a compression gradient with time-of-flight principles allows for the determination of the initiation and termination of a single chest compression. A processor or controller may determine [mathematically] when a chest compression has passed through both its maximum and minimum depths and may register this as a single event,” Para. 61); a graphical user interface (graphical display 34, Fig. 17, which is incorporated with sensor 1 and faces away from the patient, Para. 76).  Centen does not disclose a first lens configured to allow passage of infrared rays from the infrared LED; and a second lens configured to focus the infrared rays on the infrared sensor.
However, Kimura teaches a distance measuring device (Fig. 1) including a first lens configured to allow passage of infrared rays from the infrared LED (collimating lens 2 is positioned in front of infrared LED 3 to focus projected infrared light on the illumination domain 6 of target area 1, Col. 1 line 65 - Col. 2 line 3, Fig. 1); and a second lens configured to focus the infrared rays on the infrared sensor (“a light receptor 5 [i.e. infrared sensor]…is positioned behind a condenser lens 4 at or near the focal point thereof to be sensitive to light from a predetermined domain 7 of dimensions almost equal to that of the illumination domain 6 on the target area 1,” Col. 2 lines 3-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image sensor and infrared LED of Centen to include collimating and condensing lenses as taught by Kimura in order to reduce the dispersion of emitted light to increase detection fidelity and ensure accurate chest depth/compression measurements.
Centen, as modified above, does not explicitly disclose wherein the converter performs a minimum sampling of one distance measurement at a frequency of at least 5 Hz.
However, Haan teaches a system for extracting physiological information from a body (system 10, Fig. 1) including wherein the converter performs a minimum sampling of one distance measurement at a frequency of at least 5 Hz (optical measurements of the patient’s body are taken at a sampling frequency of 20 Hz, Para. 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image sensor of modified Centen to sample at 20 Hz as taught by Haan in order to provide an accurate, real time measurement of chest compression.
Centen, as modified above, does not disclose a remote connection means.
However, Mestha teaches an optical chest pattern identification system (Fig. 4) including a remote connection means (camera 402 may include a transmission element 402 to wirelessly communicate data to a remote device via Bluetooth or other wireless communication protocols, Para. 58, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of modified Centen to include wireless communication as taught by Mestha in order to allow a medical provider to review the information separate from the body without impeding the person performing CPR.
Regarding claim 10, the modified Centen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Centen further discloses wherein the graphical user interface (graphical display 34, Fig. 17) is located on the support (graphical display 34 is embedded with sensor 1, Para. 76, the sensor 1 incorporated in support stand 14, Fig. 7) and is configured to present the information analyzed by the logical means and to provide feedback about the quality of compressions (graphical display 34 indicates whether good or bad compression is occurring, Fig. 17).
Regarding claim 11, the modified Centen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Centen further discloses wherein remote connection means is configured to send the information analyzed by the logic means to an associated mobile application (Mestha transmission element 402 wirelessly communicates data from Centen sensor 1 to a Mestha remote device via Bluetooth or other wireless communication protocols, Mestha Para. 58, Mestha Fig. 4, see also Mestha Para. 88).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785           

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785